 State of:New <'fork,
Vnifiecl Court System


                                                                                        25 <Beaver Street
                                                                                     :New rt"ork, , :N. '1"." 10004
                                                                                         (212) 428-2100

                                              MEMORANDUM
Lawrence 'JG 'M.ark.§
Chief)ltfmi11istrative Jwfge
                                                                        A ug ust 12, 2020

To:                  Hon. George J. Silver
                     Hon. V ito C. Caruso

From:                Lawrence K. Marks       Lt'\
Subject:             Revised Procedure fo r Addressing Residential and Comme rcial
                            Evictio n Proceedings




         In light of recent revisions in statewide restrictio ns on the filing and prosecuti on of
eviction matters in New York State arising duri ng the course of the COVID -1 9 public health
emergency, attached p lease find a copy of AO/160/20 (Attachment A), w hich amends the
temporary protocol for h andling of those proceedings in several sig nificant respects. In brief:
( 1) eviction proceedings fil ed on or after March 17, 2020 continue to be s uspended; (2) cases
fi led before March I 7 may proceed; (3) residential evic tion cases filed before March 17 -
including cases w here a warrant of eviction has already issued but not bee n executed - must be
conferenced before a j udge before any further action is taken, and no outstanding or new
residentia l warrants of eviction may be executed p rior to October 1, 2020; and ( d) commercial
evictions may proceed w itho ut a conference. T he order is described in fu11her detail below.

                                                     ======


       1. Effective August 13, 2020, eviction matters commenced prio r to March 17, 2020 may be
          resumed, with certa in importa nt caveats:

                     (a) Further proceedings in partic ular matte rs (both commercial and residential)
                     may continue to be governed by the s us pension of "any s pecific time limit for the
                     commencement, fi ling, or service of any legal action, notice, motion, or othe r
                     process or proceeding, as described by the procedural laws of the state," set forth
                     in Executive Orders 202 .8, 202 .14, 202.28, 202.38, 202.48, and 2 02 .55. 1

                     (b) Commerc ial Matters: A stay of commence ment and e nforceme nt of
                     commercia l eviction matters against certa in tenants (includ ing those " facing
                     fi na nc ial ha rdship due to the COV ID-19 pandemic"), initiated by Governor

1
    Executive Order 202.55 extended this suspensio n throug h September 4, 2020.
               Cuomo ' s Executive Order 202.28, remains in effect through A ugust 19, 2020.
               Commercial eviction matters may otherwise proceed in the normal course (subject
               to paragraph 1[a]).

              (c) Residential Matters: Prior to any further proceedings in any residential
              eviction matter commenced prior to March 17 - including matters in which
              judgments and warrants of eviction have issued and been delivered to
              enforcement agents (but not yet executed) - the court must hold a status or
              settlement conference to address a range of subjects related to the case and
              COVID-19 concerns, including the availability of relief under the New York
              Tenant Safe Harbor Act (L. 2020, c. 127) and other state or federal edicts.

                  •   After holding such a conference, the court may take whatever further steps
                      it deems appropriate, including deciding any pending motion, entertaining
                      other applications, or allowing the matter to move forward in the normal
                      course (subject to paragraph I [a]).

                  •   No residential eviction may take place prior to October 1, 2020 or - in the
                      event of a future state or federal moratorium on evictions - such later date
                      or dates set forth in law.

    2. Eviction proceedings commenced on or after March 17 - whether residential or
       commercial, nonpayment or holdover- shall continue to be suspended.

    3. Filing and service of documents in eviction proceedings continue to be governed by
       AO/ 12 1/20. Consequently, initiating documents by represented petitioners must be filed
       through NYSCEF or mail only at this time. (Unrepresented parties may file papers in
       person.)

    4. Eviction proceedings should be conducted remotely whenever the court deems it
       appropriate for the health, safety and convenience of participants.

    5. Commencement papers in commercial and residential eviction proceedings must
       continue to include the form notice indicating that respondent-tenants may be eligible for
       an extension of time to respond to the complaint.

    6. Ev iction matters within the City of New York shall be governed by AO/ 160/20 and the
       procedures set fo rth in New York City Civi l Court DRP 2 13.

    7. Administrative Order AO/127/20 is superseded.

    Please distribute this memorandum and attachments to judges and non-judicial staff as you
deem appropriate.

Attachment
cc:   Hon. Anthony Cannataro
Attachment A
                            ADMINISTRATIVE ORDER OF THE
                     CHIEF ADMINISTRATIVE JUDGE OF THE COURTS

        Pursuant to the authority vested in me, at the direction of the Chief Judge, and consistent
with the Governor's determination approving the easing of restrictions on commerce imposed due
to the COVID-19 health emergency, I hereby direct that, effective August 13, 2020,
notwithstanding the terms of any prior administrative order, the following procedures and protocols
shall apply to the conduct of residential and commercial eviction matters before the New York State
courts:


       1. Commercial Eviction Matters Commenced Prior to March I 7, 2020: Commercial
          foreclosure matters commenced prior to March 17, 2020 may proceed in the normal
          course, subject to the following:

              a. Consistent with Executive Order 202.28, as modified by Executive Order
                 202.48, "[t]there shall be no initiation of a proceeding or enforcement of
                 ... an eviction of any ... commercial tenant, for nonpayment of rent ...
                 rented by someone that is eligible for unemployment insurance or
                 benefits under state or federal law or otherwise facing financial hardship
                 due to the COVID-19 pandemic" for a period of sixty days beginning on
                 June 20, 2020.

              b. Further proceedings in commercial eviction matters may be governed by
                 the suspension of "any specific time limit for the commencement, filing,
                 or service of any legal action, notice, motion, or other process or
                 proceeding, as described by the procedural laws of the state," set forth in
                 Executive Orders 202.8, 202.14, 202.28, 202.38, 202.48, and 202.55.
       2. Residential Eviction Matters Commenced Prior to March 17, 2020: Effective August
          13, 2020, residential foreclosure matters commenced prior to March 17, 2020 may
          proceed as follows:
              a. Prior to conducting any further proceedings in any pending residential
                 eviction matter filed prior to March 17, 2020, the court must initiate a
                 status or settlement conference. This requirement shall apply in all
                 matters at any stage of the eviction process, including any matter where a
                 warrant of eviction has issued and been delivered to an enforcement agent
                 but has not been executed.

              b. At the conference, the court shall review the procedural history of the
                 matter; confirm compliance with notice requirements; inquire into the
                 effects, if any, that the COVID-19 pandemic has had upon the parties;
                 review any special relief under state or federal law to which the parties
                 may be entitled in light of the pandemic, including the New York Tenant
                 Safe Harbor Act (L. 2020, c. 127); refer unrepresented parties to local
                 civil legal service providers and housing counseling agencies; assess any
           pending and anticipated motions; approve briefing schedules proposed by
           stipulation of the parties; and use best efforts (including referral to
           alternative dispute resolution) to resolve any outstanding issues.

       c. Following the conference, the court may take such further steps as it
          deems appropriate, including allowing the matter to proceed. If the court
          directs an eviction to proceed following the conference, the eviction shall
          be scheduled or rescheduled to take place no sooner than October 1,
          2020.

       d. Further proceedings in residential eviction matters may be governed by
          the suspension of "any specific time limit for the commencement, filing,
          or service of any legal action, notice, motion, or other process or
          proceeding, as described by the procedural laws of the state," set forth in
          Executive Orders 202.8, 202.14, 202.28, 202.38, 202.48, and 202.55.

       e. In ordering relief in any residential eviction matter, the court should
          remain particularly mindful of additional prohibitions on evictions that
          may be commanded by executive order, state statute, or federal law.

3. Continued Suspension of Eviction Matters Commenced After March 16, 2020: Eviction
   proceedings commenced after March 16, 2020 shall, upon the filing of a petition (if no
   answer is filed thereafter) or the filing of an answer, be suspended until further order.
   Notwithstanding the foregoing, eviction matters in which all parties are represented by
   counsel shall be eligible for calendaring for virtual settlement conferences.

4. Filing and Service: Filing and service of process in eviction proceedings shall continue
   as set forth in Administrative Order AO/121/20.

5. Notice to Respondent Tenant: Petitions in eviction proceedings pursuant to Article 7 of
   the Real Property Actions and Proceedings Law shall continue to include a Notice to
   Respondent Tenant in the form attached as Exh. la (if filing within the City of New
   York) or Exh. lb (if filing outside the City of New York).

6. Remote Proceedings: Eviction proceedings should be conducted remotely whenever
   appropriate.

7. Essential Matters: This order shall not affect procedures for the filing and service of
   essential matters.

8. New York City: In addition to the applicable provisions of this Administrative Order,
   eviction matters before the New York City Housing Court shall also be governed by
   DRP 213 of the Civil Court of the City of New York.
      9. This order supersedes Administrative Order AO/127/20, and further supersedes the
         provisions of any other Administrative Order inconsistent with its terms.




Dated: August 12, 2020
                                                       AO/160/20
                  Exhibit la




       NOTICE TO RESPONDENT TENANT


 DURING THE CORONAVIRUS EMERGENCY, YOU
MIGHT BE ENTITLED BY LAW TO TAKE ADDITIONAL
  DAYS OR WEEKS TO FILE AN ANSWER TO THIS
                 PETITION.


 PLEASE CONTACT YOUR ATTORNEY FOR MORE
              INFORMATION.
IF YOU DON'T HAVE AN ATTORNEY, PLEASE CALL
               718-557-1379
                 OR VISIT
      www.nycourts.gov/evictions/nyc/
      AVISO A INQUILINO DEMAN DADO


 DURANTE LA EMERGENCIA DEL CORONAVIRUS,
ES POSIBLE QUE USTED TENGA DERECHO POR LEY
   A TOMAR DIAS O SEMANAS ADICIONALES
      PARA PRESENTAR UNA RESPUESTA
             A ESTA PETICION


POR FAVOR CONTACTE A SU ABOGADO PARA MAS
              INFORMACION.


  SI USTED NO TIENE UN ABOGADO, LLAME AL
               718-557-1379
                 0 VISITE
     www.nycourts.gov/evictions/nyc/
                Exhibit lb




      NOTICE TO RESPONDENT TENANT


 DURING THE CORONAVIRUS EMERGENCY, YOU
MIGHT BE ENTITLED BY LAW TO TAKE ADDITIONAL
  DAYS OR WEEKS TO FILE AN ANSWER TO THIS
                 PETITION.


 PLEASE CONTACT YOUR ATTORNEY FOR MORE
              INFORMATION.


  IF YOU DON'T HAVE AN ATTORNEY, PLEASE
                     VISIT
  www.nycourts.gov/evictions/outside-nyc/


         FOR MORE INFORMATION.
      AVISO A INQUILINO DEMANDADO


 DURANTE LA EMERGENCIA DEL CORONAVIRUS,
ES POSIBLE QUE USTED TENGA DERECHO POR LEY
   A TOMAR DIAS O SEMANAS ADICIONALES
      PARA PRESENTAR UNA RESPUESTA
             A ESTA PETICION


POR FAVOR CONTACTE A SU ABOGADO PARA MAS
              IN FORMACl6N.


   SI USTED NO TIENE UN ABOGADO, VISITE
  www.nycourts.gov/evictions/outside-nyc/
